National Loan Invs., L.P. v Ippolito (2015 NY Slip Op 06717)





National Loan Invs., L.P. v Ippolito


2015 NY Slip Op 06717


Decided on September 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2014-01326
 (Index No. 130163/12)

[*1]National Loan Investors, L.P., etc., respondent, 
vWilliam S. Ippolito, appellant, et al., defendants.


Robert J. Adinolfi, New York, N.Y., for appellant.
DelBello Donnellan Weingarten Wise & Wiederkehr, LLP, White Plains, N.Y. (Frank J. Haupel and Michael J. Schwarz of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant William S. Ippolito appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Aliotta, J.), dated October 25, 2013, as denied his motion, inter alia, for leave to renew his prior motion, inter alia, to vacate an order of reference of the same court dated January 17, 2013, entered upon his failure to appear or answer the complaint, which had been denied in an order of the same court dated March 15, 2013.
ORDERED that the order dated October 25, 2013, is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the motion of the defendant William S. Ippolito, inter alia, for leave to renew his prior motion, inter alia, to vacate an order of reference. Ippolito failed to present "new facts not offered on the prior motion that would change the prior determination" (CPLR 2221[e][2]; see Bank of N.Y. v Waters, 127 AD3d 1005; PII Sam, LLC v Mazzurco, 121 AD3d 1063, 1064).
Ippolito's remaining contention is without merit.
DILLON, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court